Plaintiff in error was convicted in the district court of Garfield county on a charge of perjury, and his punishment fixed at a term of six years in the state penitentiary. *Page 346 
The appeal in this case was filed in this court on the 14th day of May, 1928. No briefs have been filed on behalf of plaintiff in error, and no appearance was made for oral argument. Upon a careful examination of the record, we find no errors depriving the appellant of his substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.